Citation Nr: 0427383	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a skin disorder of 
the groin area, currently evaluated at 30 percent.  

2.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated at 10 percent.

3.  Entitlement to an increased initial rating for hearing 
loss, currently evaluated at zero percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952 during the Korean War.  

Good or sufficient cause having been shown, this appeal has 
been advanced on the docket pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Regional Office (RO), 
which increased the rating of skin disorder (dermatitis of 
the groin area) from zero to 10 percent; and which granted 
service connection for tinnitus at 10 percent, and for 
hearing loss at zero percent.  The claims of service 
connection for post-traumatic stress disorder (PTSD), a 
dental condition, and bunions (hallux valgus) were deferred 
at that time.  The veteran next disagreed with the assigned 
evaluations on the decided claims in an August 2002 Notice of 
Disagreement (NOD).  He also indicated that a rating "over" 
30 percent was warranted for the skin disorder.  In November 
2002, another rating decision was issued, wherein the skin 
rating was increased to 30 percent, and where PTSD was 
granted and assigned a 30 percent rating.  A statement of the 
case (SOC) was also issued in November 2002, on the denial of 
a rating greater than zero percent on the hearing loss claim.  
The veteran perfected this hearing loss disorder appeal in a 
January 2003 submission.  That issue is addressed in the 
"reasons and bases" section of the document below.  

There is no jurisdiction conferring NOD on the PTSD issue, 
however.  38 C.F.R. § 20.201.  Thus, this issue is not 
currently before the Board.  38 C.F.R. § 20.200; see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, although claims for a dental condition and 
bunions were initially claimed, these issues were deferred in 
the July 2002 rating decision.  As there does not yet appear 
to be a rating action of record subject to a jurisdiction 
conferring NOD, these issues are REFERRED to the appropriate 
Agency of Original Jurisdiction (AOJ).  

Also, informal claims for service connection for cold injury 
residuals and vertigo were made in September 2002 and March 
2003 communications, respectively.  38 C.F.R. § 3.155.  In 
addition, a formal claim for a total disability rating based 
on individual unemployability was received at the Board in 
January 2004.  As it does not appear that action has been 
taken on these claims, these issues are also REFERRED to the 
RO for the appropriate action.  

The issues of increased ratings for a skin disorder and for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for hearing loss has been obtained by the RO and the duty to 
notify has been satisfied.  

2.  Left ear hearing loss is manifested, for VA purposes, by 
a speech discrimination score of 86 percent and average 
puretone decibel loss of 64, resulting in Level III hearing 
loss on Table VII.  

3.  Right ear hearing loss is manifested, for VA purposes, by 
a speech discrimination score of 96 percent and average 
puretone decibel loss of 27, resulting in Level I hearing 
loss on Table VII.  

4.  The record does not demonstrate that the veteran's 
hearing loss results in frequent periods of hospitalization 
or produces marked interference with employment.



CONCLUSIONS OF LAW

1.  With respect to whether a increased rating for a hearing 
loss disorder is warranted, VA's duties to notify and assist 
the appellant have been met.  38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met, and referral for 
extraschedular consideration is not warranted based on the 
current record.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86; Diagnostic Code 
(DC) 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Moreover, the veteran first raised his claim of entitlement 
to a compensable evaluation for hearing loss by his August 
2002 NOD, which was clearly after the July 2002 rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.

In this case, the veteran was provided initial VCAA notice in 
March 2002, prior to the initial July 2002 decision.  This 
notice advised the veteran of the evidence needed to 
substantiate the claim for service connection, what evidence 
VA was responsible for obtaining, what evidence the veteran 
was responsible for providing, and the need for the veteran 
to advise VA of, or to submit any information in his 
possession.  38 C.F.R. § 3.159(b)(1); see also 38 U.S.C.A. 
§ 5103(a).  Thus, VA's initial notice to the veteran complied 
with the VCAA.  

He was next further apprised of the information and evidence 
required to substantiate his increased rating claim via the 
November 2002 SOC, which also apprised him of VA's actions in 
his case, the evidence considered, and the pertinent laws and 
regulations.  In particular, the RO provided the veteran 
notice of what was required in order for an increased hearing 
loss rating to be granted by reproducing a copy of the 
pertinent VA hearing loss rating tables in the November 2002 
SOC.  The reasons for the decision also informed the veteran 
what he would need to submit to show that a higher rating was 
warranted.  He was also apprised of the criteria under 
38 C.F.R. § 3.321(b)(1).  Thus, there was specific 
enumeration of the evidence missing from the record that must 
be submitted, in order for the veteran to be successful on 
his claim.  VAOPGCPREC 7-2004.  The notice letter associated 
with that document also informed the veteran specifically 
what he would need to do.  

There is no indication that the veteran is in any way 
prejudiced by the order of the sequential events in this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the timing of the notice provided in the SOC is not shown 
to have any effect on the case, or cause any injury to the 
veteran.  This is specifically proved, in this case, by a 
review of the submissions after the veteran received the SOC.  
Other than the veteran's contention that a greater rating 
should be assigned because of his subjective lay impressions, 
there is no assertion or showing that there is any evidence 
that would in any way impact the instant claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In fact, under the 
specific facts and circumstances of this case, the record 
reveals the opposite.  

Based on a review of the evidence, the veteran has been 
provided every opportunity to submit evidence, and to attend 
hearings, both at the RO, and in Washington, D.C., before a 
Veterans Law Judge.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence VA 
would secure on his behalf.  38 U.S.C.A. § 5103(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
also rescheduled for his VA sponsored examinations, at his 
convenience, because he traveled during the winter months.  

Additionally, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, his service medical, VA records, and records pertinent 
to the hearing loss claim have been obtained.  He has been 
afforded his requested VA sponsored hearing loss (audiology) 
examination, as well as further studies, and follow-up VA 
Ear, Nose, and Throat examinations.  38 C.F.R. § 4.70.  

Although he initially claimed he attempted VA treatment 
shortly after service, this attempted treatment pertained to 
his PTSD claim, and is not relevant to the instant appeal of 
his hearing loss rating.  Further, medical evidence of a 
condition extant in 1953, no matter how severe, would not be 
pertinent to the current condition or severity of the 
veteran's hearing loss disorder.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In this case, service connection was 
granted effective March 31, 2001.  Thus, this evidence is 
immaterial to the question at issue, and VA is not required 
to obtain it under the specific facts and circumstances of 
this case.  38 U.S.C.A. § 5103A (a)(1) (VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.)  

The record has been fully developed with respect to the 
instant matter at issue, and although the veteran continues 
to disagree, "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (2004).  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  Accordingly, the Board 
concludes that the duty to assist and notify as contemplated 
by the applicable provisions, including the VCAA, has been 
satisfied in the instant appeal.  


Hearing loss disability

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.85 of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  Under these criteria, a bilateral hearing loss 
disability is generally evaluated by the application of 
criteria set forth in Tables VI and VII.  Table VI assigns a 
numeric designation of hearing impairment, for each ear, 
utilizing the results from both the controlled speech 
discrimination examination and the average puretone decibel 
loss examination for that ear.  Table VII then determines the 
percentage evaluation for a bilateral hearing loss 
disability, based on the interplay between the severity of 
the two separate ear designations.  

The United States Court of Appeals for Veterans Claims has 
held that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the pertinent 
regulatory provisions, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent.  The 
specific rating is based on the degree of hearing impairment 
as determined by audiological evaluation.  38 U.S.C.A. 
§§ 1155, 1160(a); 38 C.F.R. §§ 4.85, 4.86, 4.87.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  Id.

On June 21, 2002, the veteran was afforded a VA audiological 
examination.  He reported a difficulty hearing speakers on 
his left side.  The results of his audiological testing are 
organized in the chart below:  



        
HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
25
27
LEFT
45
70
65
75
64

Speech discrimination scores using the Maryland CNC test were 
96 percent in the right ear and 86 percent in the left ear. 

The June 28, 2002 examination of the veteran's ears revealed 
that he had a normal auricle, ear canal, and tympanic 
membrane bilaterally.  External, middle, and inner ear were 
normal.  No tenderness over the mastoid and no clinical 
evidence of active disease were noted.  

Applying the facts to the law, the Board first notes that 
veteran's left ear hearing loss does not qualify for 
application of 38 C.F.R. § 4.86, because each puretone 
threshold is not 55 or more.  Moreover, although the left ear 
decibel loss is 70 at 2000 Hertz, the decibel loss is not 30 
or less at 1000 Hertz; it is 45.  Therefore, Table VIa does 
not apply.  38 C.F.R. § 4.86(a) and (b).  

Applying the audiological findings to Table VI results in a 
designation of Level III in the left ear and Level I in the 
right ear.  38 C.F.R. § 4.85.  In turn, these designations 
fall squarely within the criteria for a zero percent 
(noncompensable) evaluation pursuant to Table VII.  Id.  
Greater hearing loss is required to warrant a higher 
evaluation.  

Further, although the veteran was also afforded notice of the 
provisions of 38 C.F.R. § 3.321(b)(1) in that SOC, there is 
no allegation or showing contrary to the RO's implicit 
finding that the schedular criteria are adequate under the 
facts and circumstances of this case.  This is because 
frequent periods of hospitalization or marked interference of 
employment is not shown in this case.  Although the veteran 
maintains a higher rating is warranted because of his hearing 
difficulties, he has not demonstrated that he has the medical 
training, experience, or expertise to make medical 
determinations.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992).  Specifically, a May 16, 2002 VA outpatient treatment 
note shows that the veteran denied all medical problems, 
other than his skin rash, for which he desired treatment.  
Thus, the record does not reflect the presence of any 
exceptional or unusual disability picture that would compel 
any such referral with regard to impairment resulting from 
this disorder.  See Floyd v. Brown, 9 Vet.App. 88 (1996).

As noted above, the veteran appeals the initial disability 
rating assigned to his hearing loss disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, 
there is no evidence indicating that a rating higher than 
zero percent is warranted for any stage of the appeal.  
Therefore, the staged rating principles discussed in 
Fenderson are inapplicable to the specific facts and 
circumstances of the instant claim.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the claim is 
denied.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

The veteran did not specifically limit his appeal on the skin 
rating to entitlement to a 30 percent evaluation, and in 
fact, requested "over" 30 percent for skin disorder on his 
September 2002 statement.  Thus, the appeal of this issue 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, although a new decision was made in November 2002 
increasing the rating, an SOC to the August 2002 NOD does not 
appear to have been issued.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Also, the veteran was never provided notice of 
the new regulations pertinent to the skin criteria at 
38 C.F.R. § 4.118, which became effective in August 2002.  
See 67 Fed. Reg. 49590, 49596, July 31, 2002, effective Aug. 
30, 2002.  

Additionally, the August 2002 statement also constitutes a 
valid NOD with the evaluation assigned to his service-
connected tinnitus.  However, it does not appear that an SOC 
was issued.  Manlincon, 12 Vet. App. 238.  
Thus, both of these issues must be REMANDED for promulgation 
or association of an SOC with the record.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal with respect to one 
or both issues in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

These matters are REMANDED for the following:  

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case 
(SOC), on the issues entitlement to 
higher ratings for his tinnitus and skin 
condition so that the veteran may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing 
a timely substantive appeal.  This SOC 
should include the rating criteria both 
prior to and subsequent to the change in 
the rating criteria for skin disorders 
which became effective in August 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



